Citation Nr: 1105553	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-37 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling 
for cervical spine strain/sprain with degenerative disc disease 
(neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In July 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.


FINDING OF FACT

The Veteran's neck disability results in forward flexion no less 
than 40 degrees and does not result in muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
disabling for a neck disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity, disuse atrophy, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis and 
actually painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Service connection was established for a neck disability in a 
September 2008 rating decision.  Currently, a 10 percent 
evaluation is in place for the Veteran's neck disability.

Cervical strain is evaluated under Diagnostic Code 5237 by 
application of a general rating formula for diseases and injuries 
of the spine and by application of a formula based on 
incapacitating episodes as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease

Unfavorable ankylosis of the entire 
spine......................................
......................................100

Unfavorable ankylosis of the entire 
cervical 
spine......................................
........................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical 
spine......................................
........................................30

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;...or, the combined range 
of motion of the cervical spine not greater 
than 170 degrees;...or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...................................
.....................20

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees;...or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal countour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height.....................................
.......................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation. The normal 
combined range of motion of 
the...thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each 
component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 
months.....................................
......................................60

With incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 
months.....................................
.........................40

With incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months.....................................
.........................20

With incapacitating episodes having a total 
duration of at least one week but less than 
two weeks during the past 12 
months.....................................
.........................10

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.

In December 1999, the Veteran was afforded a VA examination of 
her spine.  However, the range of motion was only measured for 
her thoracolumbar condition.  No findings were made regarding the 
Veteran's neck disability and thus, the December 1999 examination 
provides no evidence with respect to the rating criteria of a 
neck disability (for or against).

The Veteran underwent another VA examination of her spine in 
September 2008.  At that time, range of motion of her cervical 
spine was measured as 40 degrees of forward flexion, 20 degrees 
of extension, right lateral flexion of 30 degrees, left lateral 
flexion of 15 degrees, right lateral rotation of 40 degrees, and 
left lateral rotation of 45 degrees.  Her combined range of 
motion of the cervical spine was measured at 190 degrees.

Upon examination of objective abnormalities of the cervical 
spine, the examiner noted that the Veteran had muscle spasms, 
guarding, pain with motion, tenderness, and weakness.  While the 
examiner indicated that the Veteran's muscle spasm, localized 
tenderness, and guarding were severe enough to be responsible for 
abnormal gait or abnormal spinal contour, specifically resulting 
in scoliosis, this finding was made as a result of the objective 
abnormalities noted for the thoracic spine.  Indeed, there was no 
indication that the Veteran's muscle spasm, localized tenderness, 
or guarding resulted in abnormal gait or abnormal contour of the 
cervical spine.

In addition, the Veteran testified during the personal hearing in 
July 2010 that she does find herself "guarding" a lot but 
again, there was no objective indication that this resulted in an 
abnormal gait or abnormal spinal contour other than scoliosis of 
the thoracic spine.  Hearing transcript at 10.

The examination cited above is consistent with all post-service 
medical records, which also provide evidence, overall, against 
this claim.  Upon review of the Veteran's private medical 
records, the Board finds that these reports do not add any 
further favorable evidence to the Veteran which is relevant to 
the applicable rating criteria with respect to a neck disability.  
Given this evidence and the absence of more severe limitation of 
motion or any indication of muscle spasm, localized tenderness, 
or guarding resulting in abnormal gait or abnormal contour of the 
cervical spine, a rating higher than 10 percent would not be 
appropriate.

The Board has also considered application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, supra.  Even though the September 
2008 examination contained reports that the Veteran experienced 
pain and there is evidence of pain following repetitive motion in 
the September 2008 examination report, such findings do not 
provide for a higher disability rating in this case.  The DeLuca 
factors go to additional loss of function caused by limitation of 
motion due to pain.  In the September 2008 examination report, 
the examiner indicated that upon repetitive range of motion, 
which tested for increased pain, weakness, fatigability, 
incoordination, and lack of range of motion, the Veteran 
exhibited the same range of motion and no additional limitations, 
providing factual evidence against this claim.

In short, there is no additional loss of function caused by 
limitation of motion due to pain.  Therefore, application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability 
rating higher than 10 percent.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  It is important for the Veteran to 
understand that without considering pain, the current evaluation 
could not be justified.

Application of the criteria for rating intervertebral disc 
syndrome based on incapacitating episodes yields no higher rating 
because the record is absent for documentation of any 
incapacitating episodes.  Indeed, the Veteran has not claimed on 
appeal that she was ever prescribed bed rest by a physician for 
her disability and there is no evidence of record that this has 
ever occurred.

Under Note (1) of the General Rating Formula, any associated 
objective neurological abnormalities should be rated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
diagnostic code 5237.  However, as indicated by the record, the 
Veteran is already service-connected for radiculopathy of the 
right upper extremity.  Therefore, the Board will not further 
consider whether results in any associated objective neurological 
abnormalities warrant separate ratings.

The Board now turns to whether extraschedular consideration is 
warranted in this case.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, 
the Board must address referral under 38 C.F.R. §3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has carefully considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from a cervical condition.  There are no manifestations 
of the Veteran's neck disability that have not been contemplated 
by the rating schedule and an adequate evaluation was assigned 
based on evidence showing the symptomatology and/or disability.  
There is simply nothing to indicate that the condition is worse 
than the September 2008 VA examination indicated.

Indeed, when questioned during the July 2010 hearing regarding 
her employment, the Veteran testified that she was employed and 
that her neck disability affected her employment, at times.  
Hearing transcript at 4.  While the Veteran asserts that her neck 
disability has occasionally affected her employment, the Board 
finds that this does not rise to the level of marked interference 
with employment.  A 10 percent disability is a disability that 
will, at times, affect the Veteran's employment.  If it did not, 
there would be no basis for a compensable evaluation.  Also, the 
Veteran has not contended that her neck condition has resulted in 
hospitalization.  

In addition, the Veteran indicated that her neck disability has 
caused her to have trouble sleeping and wakes up four to five 
times a night.  Hearing transcript at 8.  However, the Board 
finds that this does not paint an exceptional disability picture 
of her neck condition.

Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Given the above, the Veteran's current disability picture more 
nearly approximates the criteria required for a 10 percent rating 
disability.  Hence, the preponderance of the evidence is against 
assigning a rating higher than 10 percent disabling for the 
Veteran's neck disability based on the criteria for diseases and 
injuries of the spine found in the General Rating Formula.

The Board does not find evidence that the rating assigned for the 
Veteran's neck disability should be increased for any other 
separate period based on the facts found during the entire appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  In this regard, it is 
important to note that the Veteran is service connected for 
several other major disabilities, including the back and right 
upper extremity problem.  The problems the Veteran may be having 
with these disabilities cannot be used as a basis to grant the 
Veteran additional compensation for her neck problem.  The only 
problem before the Board at this time is the neck disability.  As 
such, the claim must be denied.  The evidence in this case is not 
so evenly balanced as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
held that more specific notice was necessary for an increased 
rating claim, to include providing the applicable rating 
criteria.  However, Vazquez-Flores was overruled, in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a disability is 
rated, and notice about the impact of the disability on daily 
life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In 
any event, while not required, the Veteran was provided with the 
specific language of the diagnostic criteria in post-adjudicatory 
documents.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  During the personal 
hearing before the undersigned in July 2010, the Veteran stated 
that she would be willing to report for another VA examination of 
her cervical spine if the undersigned deemed it necessary.  
Hearing transcript at 6.  The Board notes, however, that at no 
time during the appeal period, did the Veteran contend that her 
neck condition has gotten worse since her last VA examination in 
September 2008.  As such, the Board declines to afford the 
Veteran a new VA examination.

Significantly, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


